On February 27, 2015, this court issued its opinion in the instant case. In the opinion, the court imposed a 3-year suspension, stayed the imposition of that discipline, and placed the respondent, James E. Rumsey, on probation for a 3-year period. This court stated:
“Detailing a probation plan in this opinion is hampered by the lack of compliance with Rule 211(g), however. We, therefore, order respondent to submit apian of probation to the Disciplinary Administrator within 14 days of the filing of this decision. The plan must include, at a minimum, mental health therapy, some level of practice supervision, and a requirement to immediately self report any violation of the KRPC. If the parties cannot agree on a probation plan within 30 days of the filing of this decision, both parties must submit a proposal to the court. If the parties agree, they may jointly submit a proposed order of probation or simply indicate their agreement with the other party’s proposal.”
On March 13, 2015, the parties submitted a joint supervised probation plan. The court has considered and adopts the supervised probation plan. Therefore, the court incorporates the supervised probation plan into this order by reference.
It Is Therefore Ordered that James E. Rumsey be placed on probation for a 3-year period, subject to the terms and conditions detailed in the supervised probation plan.
It Is Further Ordered that this order shall be published in the Kansas Reports and that the costs herein shall be assessed to the respondent.
Dated this 31st day of March, 2015.